DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is amended. Claims 2-17 are as previously presented. Therefore, claims 1-17 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on September 12, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claim 1 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20150034613 A1) in view of Streltsov et al. (US 20140147624 A1, hereinafter Streltsov).
Regarding claim 1, Hosseini discloses a sheet-like glass or glass ceramic element (Para. 0127, lines 1-3, “The filamentation methods disclosed herein may be employed for the processing of a wide range of materials that are transparent to the incident laser beam, including glasses…”), 
comprising a circular cutout shape where other shapes can also be formed (Para. 0161, lines 6-9, “…beam or beams can be delivered to a multi-axis rotation and translation stage including: a rotational stage in the XY plane (theta, 0), a 3D XYZ translational stage…”),
wherein the edge surface has adjacently aligned filamentary damages forming indentations in the edge surface (Figs. 1(a-e) and Fig. 16(a), where the filaments are aligned along the incident beam, where the incident beam creates a cleavage to form the edge surface), 
wherein the filamentary damages have a longitudinal extension (Para. 0140, lines 5-6, “…filaments are produced such that they are substantially continuous in nature along their longitudinal axis.”) in a direction from a first edge to a second edge, where the first and second edges define a transition between the edge surface and the two faces (Fig. 1(a-e) show that the filaments are aligned along the incident beam, Fig. 10(b) shows the incident beam creating an edge surface where filaments would be longitudinally formed), and 
wherein the edge surface is inclined relative to the two faces (Para. 0046, lines 1-7, “FIGS. l0(a)-(c) illustrate example embodiments using a theta stage for the positioning of the apparatus described herein, with a non-orthogonal (i.e. <90° or >90° with respect to the target surface), for the creation of angled filament cleave planes.”), and wherein the edge surface has a direction of inclination relative to the two faces that is consistent along one of the first and second edges (Fig. 10(b), where the incident beam is angled and produces consistent angled edge parts, where the internal shape can be circular or linear, Para. 0193, lines 5-7, “…ability to form arbitrary curvilinear arrays of filaments as well for the applications of closed form shapes and internal features.”, through the, Para. 0182, lines 1-3, “…multi-axis rotational and translational control…purpose of brining the beam on to the work piece(s) at variable focus positions…”).
Hosseini does not disclose:
comprising two opposite faces; and 
an edge surface connecting the two faces, wherein the edge surface is defined between a first edge of one of the two faces and a second edge of the other of the two faces.
However, Streltsov discloses, in the similar field of laser manufacturing glass articles, a glass substrate with rectangular openings (Para. 0084, lines 19-21, “The through holes 825 shown in FIG. SA are rectangular and correspond to the grid pattern 815 formed on the glass wafer 810…”, where the rectangular hole would have edge surfaces and two opposite faces as they are cut out from the glass substrate, Page 0083, lines 1-3, “Holes and/or shapes may be cut into flat glass sheets to form, for example, beveled or curved edges of the flat glass sheet…”; edge surfaces and opposite faces are shown in modified Fig. 10b and 10c from Hosseini and modified Fig. 8b). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the circular openings in Hosseini to be rectangular as taught by Streltsov.
	Regarding the specific shape of the cutout, it is the Examiner’s position that the modification of a rectangular shape instead of a circular shape would be obvious to try for one of ordinary skill in the art to make. From Hosseini, the laser control system already includes XY axis control along with rotational control. Streltsov then provides an example use for rectangular cutouts, Para. 0084, lines 24-27, “DLP chips or other MEMS may be inserted into the through holes 825 in the interposer 820 to form a device that is suitable for use in an end product.”, which through the XYZ axis control of Hosseini would be possible to create.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The cutout from Hosseini has filament indentation along the edge surface, provides an XY axis control system for determining the shape of the cutout, and is more focused on filament feature rather than the shape of the cutout. Thus, a change in shape of the cutout would not impact the end-result of creating a smoother surface for the cutout.   

    PNG
    media_image1.png
    593
    1432
    media_image1.png
    Greyscale

Modified Figure 10b and 10c from Hosseini and Modified Figure 8b from Streltsov
	Regarding claim 2, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the edge surface is a circumferential edge surface with the filamentary damages (Inherently disclosed in Hosseini, Fig. 16(a), where the filament zones are formed aligned with the incident beam; Fig. 10(b), where the incident beam forms a circumferential edge, which from the teaching of Streltsov can be rectangular in shape).
	Regarding claim 3, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses further comprising an opening that is delimited by the circumferential edge surface (Inherently disclosed in Hosseini, Fig. 10(b), where the opening is delimited by the edge surface).
	Regarding claim 4, modified Hosseini teaches the apparatus according to claim 3, as set forth above.
Modified Hosseini does not disclose:
further comprising an electrical or electronic element secured in the opening.	
However, Streltsov discloses inserting an electrical device into an opening within the glass substrate (Para. 0084, lines 24-27, “DLP chips or other MEMS may be inserted into the through holes 825 in the interposer 820 to form a device that is suitable for use in an end product.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the opening in modified Hosseini with the insertion of an electronic device as taught by Streltsov.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of securing electronic devices within glass so that electronic devices can be used in an end product, as stated by Streltsov, Para. 0084, lines 24-27, “DLP chips or other MEMS may be inserted into the through holes 825…to form a device that is suitable for use in an end product.”.
Regarding claim 6, modified Hosseini teaches the apparatus according to claim 4, as set forth above, discloses wherein the electrical or electronic element is an operating element or an electrical display element (Inherently disclosed in teaching from Streltsov, claim 4, Para. 0084, lines 24-27, “DLP chips or other MEMS may be inserted into the through holes 825 in the interposer 820 to form a device that is suitable for use in an end product.”, where MEMS are microelectromechanical systems that include operating elements, such as microprocessors).
	Regarding claim 7, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the filamentary damages have a length along the longitudinal extension of at least 200 micrometers (Inherently disclosed in Hosseini, Para. 0158, lines 4-8, “The length of the filament may be controllable (for example, from approximately 10 μm to over 10 mm) by changing the process parameters, such as power, focusing characteristics and beam shape, which are controlled machine parameters.”).
	Regarding claim 9, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the filamentary damages have a length along the longitudinal extension of at least 500 micrometers (Inherently disclosed in Hosseini, Para. 0158, lines 4-8, “The length of the filament may be controllable (for example, from approximately 10 μm to over 10 mm) by changing the process parameters, such as power, focusing characteristics and beam shape, which are controlled
machine parameters.”).
	Regarding claim 10, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the edge surface has an angle of inclination relative to a surface normal to one of the two faces that is at least 30° (Inherently disclosed in Hosseini, Para. 0046, lines 1-7, “FIGS. l0(a)-(c) illustrate example embodiments using a theta stage for the positioning of the apparatus described herein, with a non-orthogonal (i.e. <90° or >90° with respect to the target surface), for the creation of angled filament cleave planes. Such an embodiment enables the production of parts with edges that are not perpendicular to the surface (e.g. a chamfered part).”, where <90° or >90° covers any angle of inclination).
	Regarding claim 11, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the edge surface has an angle of inclination relative to a surface normal to one of the two faces that is at least 5° (Inherently disclosed in Hosseini, Para. 0046, lines 1-7, “FIGS. l0(a)-(c) illustrate example embodiments using a theta stage for the positioning of the apparatus described herein, with a non-orthogonal (i.e. <90° or >90° with respect to the target surface), for the creation of angled filament cleave planes. Such an embodiment enables the production of parts with edges that are not perpendicular to the surface (e.g. a chamfered part).”, where <90° or >90° covers any angle of inclination).
	Regarding claim 12, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the edge surface has an angle of inclination relative to a surface normal to one of the two faces that is at least 120° (Inherently disclosed in Hosseini, Para. 0046, lines 1-7, “FIGS. l0(a)-(c) illustrate example embodiments using a theta stage for the positioning of the apparatus described herein, with a non-orthogonal (i.e. <90° or >90° with respect to the target surface), for the creation of angled filament cleave planes. Such an embodiment enables the production of parts with edges that are not perpendicular to the surface (e.g. a chamfered part).”, where <90° or >90° covers any angle of inclination).
	Regarding claim 13, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the edge surface has an angle of inclination relative to a surface normal to one of the two faces that is at least 15° (Inherently disclosed in Hosseini, Para. 0046, lines 1-7, “FIGS. l0(a)-(c) illustrate example embodiments using a theta stage for the positioning of the apparatus described herein, with a non-orthogonal (i.e. <90° or >90° with respect to the target surface), for the creation of angled filament cleave planes. Such an embodiment enables the production of parts with edges that are not perpendicular to the surface (e.g. a chamfered part).”, where <90° or >90° covers any angle of inclination).
	Regarding claim 14, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses wherein the edge surface has an angle of inclination relative to a surface normal to one of the two faces that is at least 20° (Inherently disclosed in Hosseini, Para. 0046, lines 1-7, “FIGS. l0(a)-(c) illustrate example embodiments using a theta stage for the positioning of the apparatus described herein, with a non-orthogonal (i.e. <90° or >90° with respect to the target surface), for the creation of angled filament cleave planes. Such an embodiment enables the production of parts with edges that are not perpendicular to the surface (e.g. a chamfered part).”, where <90° or >90° covers any angle of inclination).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20150034613 A1) in view of Streltsov et al. (US 20140147624 A1, hereinafter Streltsov) and in further view of Oster (EP 1736951 A2).
Regarding claim 5, modified Hosseini teaches the apparatus according to claim 4, as set forth above.
Modified Hosseini does not disclose:
further comprising an adhesive bond securing the electrical or electronic element in the opening.
However, Oster discloses, in the similar field of electronic displays inserted into openings, an adhesive bond to secure an electronic display within an opening (Abstract, lines 1-2, “…The device has an electronic display (6) disposed on the device by adhesive bonding…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic device and opening in modified Hosseini to use the adhesive bond as taught by Oster.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having adhesive bonding so that the electronic display does not fall out of the device, as stated by Oster, Abstract, lines 1-2, “electronic display (6) disposed on the device by adhesive bonding…”.

Claims 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20150034613 A1) in view of Streltsov et al. (US 20140147624 A1, hereinafter Streltsov) and in further view of Sugiura et al. (CN 102459728 A, hereinafter Sugiura).
	Regarding claim 8, modified Hosseini teaches the apparatus according to claim 7, as set forth above.
Modified Hosseini does not disclose:
wherein the filamentary damages form indentations in the edge surface at a depth of less than 20 µm.
However, Sugiura discloses, in the similar field of filaments where a laser is used to create defects, it is known to have filament depth of less than 20 µm (Page 3, Para. 5 after ‘The specific embodiment’ section, lines 2-4, “The degree of depth of the surface relief structure that exists in the filament…through the highest difference of height (Rp-v) and the average camber Ra…Preferred difference of height (Rp-v) is 5～25nm, and average camber Ra is 2～6nm. More preferably (Rp-v) is 5～18nm, and Ra is 2～5nm.”, where the filament depth at its lowest is 5 nm.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filaments in modified Hosseini to include filament depths of the values taught by Sugiura. 
Regarding the claimed filament depth being less than 20 µm, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize depth values for the filament. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Hosseini discloses how filament depth can be controlled and modified, Para. 0161, lines 4 from end, “Filament position and depth may be controlled (as illustrated in FIG. 1(/)) using an autofocus configuration ( e.g. using a position-sensing device) that maintains a constant working distance.”. Thus, through Hosseini’s control system, specific values for filament depth would be a design choice.
	Regarding claim 15, modified Hosseini teaches the apparatus according to claim 1, as set forth above.
Modified Hosseini does not disclose:
wherein the filamentary damages form indentations in the edge surface at a depth of less than 20 µm.
However, Sugiura discloses, in the similar field of filaments where a laser is used to create defects, it is known to have filament depth of less than 20 µm (Page 3, Para. 5 after ‘The specific embodiment’ section, lines 2-4, “The degree of depth of the surface relief structure that exists in the filament…through the highest difference of height (Rp-v) and the average camber Ra…Preferred difference of height (Rp-v) is 5～25nm, and average camber Ra is 2～6nm. More preferably (Rp-v) is 5～18nm, and Ra is 2～5nm.”, where the filament depth at its lowest is 5 nm.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filaments in modified Hosseini to include filament depths of the values taught by Sugiura. 
Regarding the claimed filament depth being less than 20 µm, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize depth values for the filament. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Hosseini discloses how filament depth can be controlled and modified, Para. 0161, lines 4 from end, “Filament position and depth may be controlled (as illustrated in FIG. 1(/)) using an autofocus configuration ( e.g. using a position-sensing device) that maintains a constant working distance.”. Thus, through Hosseini’s control system, specific values for filament depth would be a design choice.
	Regarding claim 16, modified Hosseini teaches the apparatus according to claim 1, as set forth above.
Modified Hosseini does not disclose:
wherein the filamentary damages form indentations in the edge surface at a depth of less than 10 µm.
However, Sugiura discloses, in the similar field of filaments where a laser is used to create defects, it is known to have filament depth of less than 10 µm (Page 3, Para. 5 after ‘The specific embodiment’ section, lines 2-4, “The degree of depth of the surface relief structure that exists in the filament…through the highest difference of height (Rp-v) and the average camber Ra…Preferred difference of height (Rp-v) is 5～25nm, and average camber Ra is 2～6nm. More preferably (Rp-v) is 5～18nm, and Ra is 2～5nm.”, where the filament depth at its lowest is 5 nm.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filaments in modified Hosseini to include filament depths of the values taught by Sugiura. 
Regarding the claimed filament depth being less than 10 µm, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize depth values for the filament. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Hosseini discloses how filament depth can be controlled and modified, Para. 0161, lines 4 from end, “Filament position and depth may be controlled (as illustrated in FIG. 1(/)) using an autofocus configuration ( e.g. using a position-sensing device) that maintains a constant working distance.”. Thus, through Hosseini’s control system, specific values for filament depth would be a design choice.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 20150034613 A1) in view of Streltsov et al. (US 20140147624 A1, hereinafter Streltsov) and in further view of Jeon (KR 20150050996 A).
	Regarding claim 17, modified Hosseini teaches the apparatus according to claim 1, as set forth above, discloses filamentary damages in multilayered structures (Para. 0058, lines 1-3, “FIG. 16(a) illustrates an example embodiment in which a multilayer substrate can be cut or processed in a single pass, cutting at normal and/or non-normal angles.”, where a substrate is shown to have multilayered filamentary damages, where with the angle of inclination being oblique, there would inherently be a stepped or sloped path of filament damage).
Modified Hosseini does not disclose:
 wherein the filamentary damages comprise a stepped layering of filamentary damages.
However, Jeon discloses, in the similar field of openings created to hold electronic displays, an opening with stepped layers (Page 5, Para. 3, lines 2-4, “In this case, the groove 810 of the coupling portion 800 may be formed such that one end face of the first and second insulating layers 510 and 550 and one end face of the first metal layer 520 are stepped.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the edge surfaces of opening within the substrate of modified Hosseini to have the stepped layer feature as taught by Jeon.
Regarding the feature of stepped layers, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hosseini discloses a control system that includes rotational and translational control, Para. 0161, lines 7-10, “…multi-axis rotation and translation stage including: a rotational stage in the XY plane (theta, 0), a 3D XYZ translational stage, and an axis for tipping the beam or the part relative to the X axis (gamma, y) in a coordinated control architecture.”. Jeon then discloses an opening for holding electrical displays where there are stepped layers and grooves. Thus, Jeon provides incentive to use stepped layer structures in containing electric displays and the feature would be possible to create through the XYZ axis control of the laser beam from Hosseini.
Furthermore, it has been held that mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Jeon shows a use for a stepped layer feature and that is it possible to manufacture such a feature. Thus, there is a reasonable chance for success in Hosseini to manufacture the already existing stepped layer feature using its XYZ axis control, where the end-result of creating an opening with filamentary damage would still be achieved.

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
	Regarding applicant’s argument, “Hosseini does not disclose the claimed adjacently aligned filamentary damages forming indentations…”, as “…thick glasses or delicate multilayer transparent plates must be cleaved with smooth and crack free facets.”, it not persuasive.
	Although Hosseini discusses having smooth and crack free cleavages, Hosseini discloses filamentary indentations that occur on the edge surfaces before they are cleaved in order to facilitate a smoother cut (Para. 0223, lines 9-11, “…the two cameras (imaging devices) and
one detector are arranged to measure and monitor the size, depth and spacing of the filaments.”), where the roughness of the cut edge can be controlled (Para. 0055, lines 1-3, “FIGS. 13(a) and (b) illustrates an example embodiment showing variable cut edge roughness by selection and control of the filament spacing.”). Thus, Hosseini meets the limitation of having an edge surface with adjacently aligned filamentary damages that form indentations in the edge surface. 
	The filamentary damages are not present after the cleaving process; however this is not a limitation within claim 1. 

	Regarding applicant’s argument, “Fig. 16(d) shows a smooth surface without adjacently aligned filamentary damages…”.
	However, Fig. 1(f) and Fig. 13(b) show filamentary array damage that can have the roughness be selectable before being cleaved. 

	Regarding applicant’s argument, “‘…filament forming method…zone of compression along the incident path of the laser. This zone of compression results in a phase change’…aligned filamentary damages are the residuals of a hole forming process…”.
	Applicant’s argument is reasonable; however the limitation of the filamentary damages being formed through a hole forming process is not stated as a limitation within claim 1. Claim 1 merely states that edge surfaces have filamentary indentations, where it is not stated whether the indentations are there before or after a cleaving process or if a cleaving process even occurs.
	Further, another prior art reference Hosseini et al. (WO 2012006736 A2) discloses filamentary damages that remain on an edge surface after cleaving (Page 36, lines 19-21, “Figure 16(c) shows a front view of the glass after it is cleaved, highlighting the deep penetration of the filaments into the glass substrate that assist in cleaving the sample.”, and where the filamentary damages are parallel to each other).

	Regarding applicant’s argument, “Streltsov is silent as to the edge…”.
	Fig. 8B is cited as showing another cutout shape for a part, where Hosseini discloses a circular angled cut part 765 in Fig. 10(c). Thus, the rectangular cutout shape would have edges and would be obvious to apply to Hosseini through a mere change in shape.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
10/24/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761